TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00170-CR



                                 Everado Rodriguez, Appellant

                                                 v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
      NO. D-1-DC-07-205910, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Everado Rodriguez seeks to appeal a judgment of conviction for failing to stop and

render aid. The trial court has certified that: (1) this is a plea bargain case and Rodriguez has no

right of appeal, and (2) Rodriguez waived the right of appeal. The appeal is dismissed. See Tex. R.

App. P. 25.2(a)(2), (d).




                                              ___________________________________________

                                              Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: April 16, 2009

Do Not Publish